El Juez Asociado Sr. Audrey,
emitió la opinión del tribunal.
Interpuesta la demanda en este caso en la Corte Municipal de Mayagüez en cobro de $75 la demandada solicitó que el pleito fuera trasladado a la Corte Municipal del Dis-trito de San Juan por ser el lugar de su residencia. Ne-gado dicho traslado y apelada esta resolución a la Corte de Distrito de Mayagüez ésta dictó a su vez resolución dene-gando también el traslado. O en otras palabras, confirmó la resolución de la corte inferior; resolución que ha sido ape-lada para ante nosotros.
Sostiene la parte apelada que de acuerdo con el número *3332 del artículo 295 del Código de Enjuiciamiento Civil no es apelable dicha resolución por reclamarse en el pleito canti-dad inferior a $300 y que por tanto carecemos de jurisdic-ción para resolver el recurso; pero el apelante argumenta que la limitación en la cuantía fijada por la ley para las ape-laciones de juicios fallados por las cortes de distrito en ape-laciones procedentes de las cortes municipales, se refiere úni-camente a la apelación contra sentencias y no a las apela-ciones que autoriza el número 3 del artículo citado contra la resolución dictada por la corte negando el traslado del pleito.
Los números uno y tres del artículo citado se refieren respectivamente a sentencias y a resoluciones dictadas por las cortes de distrito en asuntos originados ante ellas, y el número dos a los asuntos de que conocen en grado de ape-lación procedentes de las cortes municipales y por tanto en este último caso la cuantía debe ser superior a $300 para que sea apelable ante nosotros. Y se comprende que así sea porque permitiendo el número tres citado apelaciones contra providencias concediendo o denegando un nuevo juicio, con-cediendo o anulando un injunction; negándose a conceder o a anular un injunction; anulando o negándose a anular un embargo; concediendo o negándose a conceder un cambio de lugar para la celebración del juicio; de una providencia especial dictada después de una sentencia definitiva y de una sentencia interlocutoria en pleitos sobre partición de pro-piedad real, podría sostenerse que no apelándose de la sen-tencia misma, sino de alguna de las resoluciones que hemos mencionado, podría establecerse la apelación aunque la cuan-tía de la reclamación fuera inferior a $300, contra el pre-cepto de la ley de que no vengan asuntos civiles a este Tribunal Supremo cuando la cantidad reclamada sea inferior a la fijada por la ley. Además, si como sostiene la parte ape-lada no se establece la apelación en este caso de acuerdo con el número dos contra sentencia dictada por la corte de dis-*334trito en apelación de nna corte inferior, sino contra resolu-ción de la corte de distrito dictada en apelación de otra reso-lución de corte inferior, entonces tampoco sería apelable la que motiva este recnrso porque la ley no autoriza apelación en esos casos si no contra sentencias dictadas en apelaciones procedentes de las cortes inferiores, que son las que ponen término al asunto, carácter que no tiene la resolución apelada en este caso.
La apelación debe ser desestimada.

Desestimado él recurso establecido:

Jueces concurrentes: Sres. Presidente del Toro, y Aso-ciado Hutebison.
El Juez Asociado Sr. Wolf no intervino en la vista de este caso.